Citation Nr: 0601020	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  99-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from February 1944 to May 
1946.  He died in March 1998.  The appellant is his surviving 
spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 1999 and later by 
the Department of Veterans Affairs (VA), Regional Office 
(RO).  

In December 2004, the Board issued a decision denying an 
appeal regarding benefits under 38 U.S.C.A. § 1318, denying a 
claim of clear an unmistakable error in a prior decision, and 
remanding the claim for service connection for the cause of 
the veteran's death.  The requested actions have since been 
completed, and the claim is now ready for appellate review. 


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issue on appeal, and 
there has been no prejudicial failure of notice or assistance 
to the appellant. 

2.  During his lifetime, the veteran established service 
connection for amputation of the right lower extremity below 
the knee due to gunshot wound residuals, right foot with 
osteomyelitis, rated as 40 percent disabling; degenerative 
disc disease of the lumbar spine, rated as 20 percent 
disabling; defective hearing, rated as 20 percent disabling; 
residuals of shell fragment wound of the left foot, rated as 
10 percent disabling; and degenerative joint disease of the 
left knee, rated as 10 percent disabling.  

3.  The veteran died in March 1998, at the age of 73 years 
due to lung cancer.  

4.  The lung cancer noted on the death certificate was not 
present during service, and was not manifested within one 
year after service.

5.  The death was not proximately due to or the result of the 
service-connected disabilities, and the service-connected 
disabilities did not materially accelerate the death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), 
supplemental statements of the case (SSOC) and letters sent 
to the appellant informed her of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as 
letters from the RO dated in April 2002 and December 2004, 
provided the appellant with an explanation of what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
December 2004 letter specifically advised her to submit any 
additional evidence that was in her possession that pertained 
to the claim.  Thus, the fourth element is satisfied.  The RO 
also supplied the appellant with the applicable regulations 
in the SOC.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board notes that in Mayfield, the Court, citing Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), noted 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  The Board notes that 
appellant was not provided a VCAA letter until after the 
decision being appealed.  However, in Mayfield the Court 
noted that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of the claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The appellant 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
All available service medical records have been obtained, as 
have post service treatment records.  The death certificate 
has also been obtained.  Appropriate medical opinions have 
been obtained.  The appellant declined a hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant is the veteran's surviving spouse.  She seeks 
service connection for the cause of the veteran's death.  She 
asserts that the veteran developed disabilities in service 
which led to his death.  She states that he had problems with 
osteomyelitis of the leg which severely impaired his health 
and resulted in amputation of his lower leg.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a). 

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows: 

    (a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

During his lifetime, the veteran established service 
connection for amputation of the right lower extremity below 
the knee due to gunshot wound residuals, right foot with 
osteomyelitis, rated as 40 percent disabling; degenerative 
disc disease of the lumbar spine, rated as 20 percent 
disabling; defective hearing, rated as 20 percent disabling; 
residuals of shell fragment wound of the left foot, rated as 
10 percent disabling; and degenerative joint disease of the 
left knee, rated as 10 percent disabling.

The veteran's death certificate indicates that the veteran 
died in March 1998, at the age of 73 years due to lung 
cancer.  Interstitial lung disease was also listed as another 
significant condition.  No autopsy was performed.  The death 
certificate contains no indication that the cause of death 
was related to service.  On the contrary, the death 
certificate indicates that the onset of the lung cancer had 
only been "weeks" before the death.  

The veteran's service medical records show that the disorders 
noted on the death certificate were not present during 
service.  A record dated in January 1945 reflects that while 
being treated for shell fragment wounds, it was noted that he 
smoked one pack of cigarettes a day.  On examination, his 
lungs were clear to percussion and auscultation.  The report 
of a chest X-ray taken in February 1945 reflects that the 
lungs and pleura appeared normal.  A consultation record 
dated in April 1945 noted that the veteran had a history of 
nasal congestion since childhood, and had wheezing at night 
associated with tightness in the chest and a cough.  However, 
the only diagnosis was allergic state, chronic, mild, cause 
undetermined, manifested by rhinitis, hypertrophic, allergic, 
mild, asthma, bronchial, chronic, mild.  The report of an 
examination conducted in May 1946 for the purpose of 
separation from service shows that evaluation of the lungs 
was normal.  A chest X-ray reportedly showed no significant 
abnormalities.  

There is also no evidence that a malignant tumor such as lung 
cancer was manifested within one year after service.  The 
report of an examination conducted by the VA in November 1947 
reflects that the veteran's respiratory system was normal.  

The earliest medical evidence of chronic lung problems are 
from many years after separation from service.  A VA chest X-
ray dated in March 1988 reflects diagnoses of (1) moderate 
cardiomegaly; (2) diffuse interstitial infiltrate, unchanged 
since March 28, 1988, and presumably fibrotic; and (3) 
pulmonary hyperaerating, granulomatous disease.  The report 
contains no mention of his period of service.  

With respect to the contention that the death was secondary 
to the service-connected disabilities, particularly the 
service-connected amputation and osteomyelitis, the Board has 
reviewed the evidence which is of record which pertains to 
the service-connected disabilities.  For example, a VA 
hospital discharge summary dated in April 1995 reflects that 
the veteran had a history of being wounded in 1944, and had 
severe right calcaneus pain.  An X-ray showed changes through 
the calcaneus.  On examination, marked purulence was 
expressed.  The diagnosis was right calcaneal osteomyelitis.  
A private medical treatment record dated in August 1995 
reflects that the veteran underwent surgery for incision and 
drainage of the chronic osteomyelitis of the right heel.  A 
letter dated in September 1995 from Stephen Pirota, D.P.M., 
indicates that the veteran's problem was unresponsive to 
treatment and that he was in significant pain.  For that 
reason, it was felt that a below the knee amputation should 
be given serious consideration.  Additional records reflect 
that such a procedure was performed later that month.  

Subsequent treatment records show that the veteran was 
recovering from the below the knee amputation.  However, a 
private treatment record dated in May 1996 indicates that he 
reported that he had noticed increased shortness of breath.  
A VA pulmonary function test report also dated in May 1996 
reflects that the veteran had a severe decrease in diffusing 
capacity.  As noted above in the death certificate, the 
veteran died in March 1998 due to lung cancer.  

The Board notes that the evidence includes an opinion linking 
the veteran's service-connected disorders and his death.  In 
this regard, a November 2001 opinion from K. L. Magrini, 
D.P.M., is to the effect that the "chronic infection that 
was in his body" (referring to the service-connected 
osteomyelitis) "slowly deteriorated his general health, 
weakened his immune system, and could easily explain his 
susceptibility to develop the interstitial lung cancer that 
finally ended his life."  

Significantly, however, there are two other medical opinions 
which weigh against the claim.  An opinion from a VA 
physician's assistant dated in July 2002 is to the effect 
that the shrapnel wound that eventually led to osteomyelitis 
and amputation of the leg was not related to the development 
of the veteran's cancer and his death.  He further stated 
that the amputation was not a risk factor for the development 
of pulmonary carcinoma.  


Secondly, a VA physician offered the following medical 
opinion in January 2005:

I have reviewed this gentleman's claims folder in 
detail.  I have reviewed his service-connected 
disabilities and particularly his osteomyelitis.  I 
note that his death certificate recorded his cause 
of that as lung cancer and an incidental finding 
was interstitial lung disease.  In my opinion, his 
service-connected disabilities and particularly the 
osteomyelitis did not contribute substantially or 
materially to his death.  They did not cause his 
death.  They did not lend assistance to the 
production of death, result in general impairment 
to his health that this would have caused his death 
or were [of such] severity as to materially have 
influenced the acceleration of his death.  He died 
from lung cancer, which in my opinion was not 
related to any of the above service-connected 
disabilities. 

The Board finds that the VA opinion of January 2005, which 
weighs against the claim, has greater probative value than 
the private opinion from a podiatrist.  In this regard, the 
Board notes that the VA opinion was based on review of the 
veteran's claims file and was therefore a fully informed 
opinion.  Moreover, the VA opinion appears to be more 
consistent with the medical evidence which reflects that the 
area affected by the osteomyelitis had been amputated, and 
thus there was no longer an active disease process due to 
that infection at the time of the veteran's death.  

In summary, the evidence shows that the diseases which 
resulted in the veteran's death were not present during 
service or manifested within one year after service.  The 
disorders noted on the death certificate were not related to 
any incident during service.  Moreover, the weight of the 
medical evidence shows no relationship between the service-
connected disorders and the veteran's death.  The death was 
not proximately due to or the result of the service-connected 
disabiities, and the service connected disabilities did not 
materially accelerate the death.  Accordingly, the Board 
concludes that a service-connected disability did not cause 
or contribute substantially or materially to cause the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


